NONPRECEDENTIAL DISPOSITION 
                  To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                   For the Seventh Circuit 
                                   Chicago, Illinois 60604 
                                                
                                   Submitted April 3, 2019* 
                                    Decided April 5, 2019 
                                                
                                            Before 
 
                            JOEL M. FLAUM, Circuit Judge 
                             
                            DAVID F. HAMILTON, Circuit Judge 
                             
                            AMY J. ST. EVE, Circuit Judge 
 
No. 18‐2965 
 
UNITED STATES OF AMERICA,                             Appeal from the United States District 
      Plaintiff‐Appellee,                             Court for the Northern District of Illinois, 
                                                      Eastern Division. 
      v.                                               
                                                      No. 05‐CR‐107‐1 
                                                       
DAVID E. MALONE,                                      Elaine E. Bucklo, 
      Defendant‐Appellant.                            Judge. 
 
                                           O R D E R 

       David Malone is in prison for distributing cocaine.1  He moved the district court 
to reduce his sentence under 18 U.S.C. § 3582(c)(2) in light of Sentencing Guidelines 
Amendment 782, U.S.S.G. Supp. to App. C, Amend. 782 (2014), which reduced the base 
offense levels for drug offenses. The district court denied the motion on July 12, 2018. 
To appeal, Malone had until July 26, 14 days from the court’s judgment. See FED. R. APP. 
                                                 
            * We have agreed to decide this case without oral argument because the appeal is 

frivolous. FED. R. APP. P. 34(a)(2)(A). 
            1  This appeal is Malone’s third related to this offense. See United States v. Malone, 

484 F.3d 916 (7th Cir. 2007); United States v. Malone, 305 Fed. App’x 299 (7th Cir. 2009). 
No. 18‐2965                                                                         Page  2 
 
P. 4(b)(1). The record shows, however, that he did not file the notice of appeal until 
September.   

        On appeal, Malone asserts that he never received a copy of the judgment. But the 
Federal Rules of Appellate Procedure preclude us from equitably tolling the time for 
filing a notice of appeal. See FED. R. APP. P. 26(b)(1); Nutraceutical Corp. v. Lambert, 
139 S. Ct. 710, 714–15 (2019). The district court also did not extend the deadline for 
doing so. And even if it had, it could have extended it only 30 days, until August 27. 
See FED. R. APP. P. 4(b)(4), 26(a)(1)(C). In that case, Malone’s appeal still would have 
been late.     

                                                                              DISMISSED